DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2021 and 10/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 12, it is unclear as to what the term “a second the other one of the uplink symbol” is referring to.  Is it referring to a second uplink symbol?

	Claim 27 is interpreted and rejected for the same reason as claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control (Release 15) (3GPP TS 38.213 V15.8.0 (2019-12)) cited by the applicant, hereinafter referred to as 3GPP.

	Regarding claim 1,  teaches a method of wireless communication (3GPP - Page 87, note a UE is configured by higher layers to receive a PDCCH, PDSCH, or CSI-RS, or transmit SRS, PUCCH, PUSCH, or PRACH), comprising:
	communicating full-duplex-slot signaling designating use of a full-duplex-slot format configured to dynamically comprise downlink only symbols, uplink only symbols, or full-duplex symbols, wherein the full-duplex-slot signaling indicates one or more symbols of a full-duplex slot as downlink only symbols, uplink only symbols, or full-duplex symbols (3GPP - Page 85, note tdd-UL-DL-ConfigurationCommon provides a pattern1, providing nrofDownlinkSlots, nrofDownlinkSymbols, nrofUplinkSlots, and nrofUplinkSymbols; Page 86, note tdd-UL-DL-ConfigurationDedicated provides a set of symbols for a slot where symbols = allDownlink, symbols = allUplink, or if symbols = explicit, nrofDownlinkSymbols provides a number of downlink first symbols in the slot and nrofUplinkSymbols provides a number of uplink last symbols in the slot, the remaining symbols in the slot are flexible (not defined as uplink or downlink); Page 88, note UE is configured by higher layers with parameter SlotFormatIndicator, corresponding SFI-index field value provided by slotFormatCombinationId, a slot format is identified by a corresponding format index as provided in Table 11.1.1-1; Page 89 Table 11.1.1-1, note various formats with uplink symbols, downlink symbols, flexible symbols, or a combination thereof); and
	communicating one or more symbols of a wireless communication using the full-duplex-slot format (3GPP - Page 87, note UE is scheduled to receive PDSCH over multiple slots indicated by tdd-UL-DL-ConfigurationCommon or tdd-UL-DL-ConfigurationDedicated; Page 88, note UE is scheduled to transmit PUSCH over multiple slots as indicated by tdd-UL-DL-ConfigurationCommon or tdd-UL-DL-ConfigurationDedicated).

	Regarding claim 2, 3GPP teaches wherein the full-duplex-slot signaling indicates the one or more symbols as full-duplex symbols (3GPP - Page 88, note UE is configured by higher layers with parameter SlotFormatIndicator, corresponding SFI-index field value provided by slotFormatCombinationId, a slot format is identified by a corresponding format index as provided in Table 11.1.1-1; Page 89 Table 11.1.1-1, note formats with “F” symbols (flexible)).

	Regarding claim 3, 3GPP teaches wherein the full-duplex-slot signaling includes a full-duplex-slot-format-indicator parameter configured to override at least one of a flexible slot of the wireless communication or a full-duplex slot configuration of the wireless communication with the full-duplex slot and to indicate the one or more symbols of the full-duplex slot as full-duplex symbols (3GPP - Page 88, note UE is configured by higher layers with parameter SlotFormatIndicator, corresponding SFI-index field value in DCI format 2_0 provided by slotFormatCombinationId, a slot format is identified by a corresponding format index as provided in Table 11.1.1-1; Page 89 Table 11.1.1-1, note formats with “F” symbols (flexible/full-duplex)).

	Regarding claim 4, 3GPP teaches wherein the full-duplex-slot signaling includes a full- duplex-dedicated-configuration parameter and a full-duplex-slot-format-indicator parameter configured to override at least one of a flexible slot of the wireless communication or a full- duplex slot of the wireless communication with the full-duplex slot and to indicate the one or more symbols of the full-duplex slot as downlink only symbols, uplink only symbols, or full- duplex symbols (3GPP - Page 86, note if the UE is additionally provided tdd-UL-DL-ConfigurationDedicated, the parameter overrides only flexible symbols per slot over the number of slots as provided by tdd-UL-DL-ConfigurationCommon, tdd-UL-DL-ConfigurationDedicated provides a set of symbols for a slot where symbols = allDownlink, symbols = allUplink, or if symbols = explicit, nrofDownlinkSymbols provides a number of downlink first symbols in the slot and nrofUplinkSymbols provides a number of uplink last symbols in the slot, the remaining symbols in the slot are flexible).

	Regarding claim 5, 3GPP teaches wherein the full-duplex-slot signaling includes a full-duplex-common-configuration parameter, a full-duplex-dedicated-configuration parameters, a and a full-duplex-slot-format-indicator parameter configured to indicate the one or more symbols of the full-duplex slot as downlink only symbols, uplink only symbols, or full-duplex symbols of the full-duplex slot or to indicate symbols as symbols of a flexible slot (3GPP - Page 85, note tdd-UL-DL-ConfigurationCommon provides a pattern1, providing nrofDownlinkSlots, nrofDownlinkSymbols, nrofUplinkSlots, and nrofUplinkSymbols; Page 86, note tdd-UL-DL-ConfigurationDedicated provides a set of symbols for a slot where symbols = allDownlink, symbols = allUplink, or if symbols = explicit, nrofDownlinkSymbols provides a number of downlink first symbols in the slot and nrofUplinkSymbols provides a number of uplink last symbols in the slot, the remaining symbols in the slot are flexible (not defined as uplink or downlink); Page 88, note UE is configured by higher layers with parameter SlotFormatIndicator, corresponding SFI-index field value in DCI format 2_0 provided by slotFormatCombinationId, a slot format is identified by a corresponding format index as provided in Table 11.1.1-1; Page 89 Table 11.1.1-1, note various formats with uplink symbols, downlink symbols, flexible symbols, or a combination thereof).

	Regarding claim 6, 3GPP teaches wherein the full-duplex-slot signaling indicates that another slot format is being overridden with the full-duplex-slot format (3GPP - Page 91, note when tdd-UL-DL-ConfigurationCommon and tdd-UL-DL-ConfigurationDedicated are not provided to the UE, and if the UE detects a DCI format 2_0 providing a format for the slot using a slot format value (corresponding SFI-index field value in DCI format 2_0 provided by slotFormatCombinationId, a slot format is identified by a corresponding format index as provided in Table 11.1.1-1, see Page 88)).

	Regarding claim 7, 3GPP teaches wherein the full-duplex-slot signaling includes a plurality of slot-format-indication parameters (3GPP - Page 88, note SlotFormatIndicator, the UE can be provided a set of slot format combinations by slotFormatCombinations, a mapping for slot format combination provided by slotFormats to a corresponding SFI-index field value in DCI format 2_0 provided by slotFormatCombinationId).

	Regarding claim 8, 3GPP teaches wherein the plurality of slot-format-indication parameters includes a first slot-format-indication parameter for downlink symbols and a second slot-format-indication parameter for uplink symbols (3GPP - Page 88, note SlotFormatIndicator, the UE can be provided a set of slot format combinations by slotFormatCombinations, a mapping for slot format combination provided by slotFormats to a corresponding SFI-index field value in DCI format 2_0 provided by slotFormatCombinationId; Page 89 Table 11.1.1-1, note formats with “U”, “D”, and/or “F” symbols).

	Regarding claim 9, 3GPP teaches wherein the first slot-format-indication parameter is set as a reserved symbol and the full-duplex slot is indicated as not allowed for at least one of uplink or downlink symbols (3GPP - Page 89 Table 11.1.1-1, note formats 56-254 (corresponding to mapping between slotFormats, SFI-index, and slotFormatCombinationId) are reserved).

	Regarding claim 10¸ 3GPP teaches wherein the first slot-format-indication parameter is set as reserved symbol and the full-duplex slot is indicated according to the second slot-format-indication parameter (3GPP - Page 89 Table 11.1.1-1, note formats 56-254 (corresponding to mapping between slotFormats, SFI-index, and slotFormatCombinationId) are reserved).

	Regarding claim 11, 3GPP teaches wherein the first slot-format-indication parameter is set as flexible symbol and the full-duplex slot is indicated according to the second slot-format-indication parameter (3GPP - Page 89 Table 11.1.1-1, note formats (corresponding to mapping between slotFormats, SFI-index, and slotFormatCombinationId) with “F” symbols).

	Regarding claim 12, 3GPP teaches wherein the full-duplex slot is indicated by the first slot-format-indication parameter set as one of either downlink symbol or uplink symbol and the second slot-format-indication parameter set as a second the other one of the uplink symbol (3GPP - Page 89 Table 11.1.1-1, note formats (corresponding to mapping between slotFormats, SFI-index, and slotFormatCombinationId) with “U” and/or “D” symbols).

	Regarding claim 13, 3GPP teaches wherein communicating the one or more symbols using the full-duplex-slot format is performed between downlink and uplink slots of TDD frame (3GPP - Page 87, note UE is scheduled to receive PDSCH (downlink) over multiple slots indicated by tdd-UL-DL-ConfigurationCommon or tdd-UL-DL-ConfigurationDedicated; Page 88, note UE is scheduled to transmit PUSCH (uplink) over multiple slots as indicated by tdd-UL-DL-ConfigurationCommon or tdd-UL-DL-ConfigurationDedicated).

	Regarding claim 14, 3GPP teaches wherein communicating the full-duplex-slot signaling comprises:
	transmitting the full-duplex-slot signaling (3GPP - Page 88, note UE is scheduled to transmit PUSCH over multiple slots as indicated by tdd-UL-DL-ConfigurationCommon or tdd-UL-DL-ConfigurationDedicated).

	Regarding claim 15, 3GPP teaches wherein communicating the full-duplex-slot signaling comprises:
	receiving the full-duplex-slot signaling (3GPP - Page 87, note UE is scheduled to receive PDSCH over multiple slots indicated by tdd-UL-DL-ConfigurationCommon or tdd-UL-DL-ConfigurationDedicated).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 1 above, except the claim is written in an apparatus claim format, which is taught by 3GPP (3GPP - Page 87, note UE (user equipment), which typically has a processor and memory as known in the art).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 11.
	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 14.
	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 15.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as claim 1 above, except the claim is written in a device claim format, which is taught by 3GPP (3GPP - Page 87, note UE (user equipment), which typically has RF interface for wireless communication as known in the art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liao et al. (US 2017/0332396 A1) discloses a UE receiving a higher layer configuration indicating which slots are downlink-only, as well as which slots are flexible slots.
	Cao et al. (US 2019/0230689 A1) discloses configuring a UE using TDD UL-DL-configuration-common or UL-DL-configuration-dedicated, which defines each OFDM symbol of each slot as either downlink, flexible, or uplink, as well as overriding the transmission direction of symbols from flexible to uplink.
	Lu et al. (US 2019/0349180 A1) discloses configuring a UE using tdd-UL-DL-ConfigurationCommon or tdd-UL-DL-ConfigDedicated, and overriding flexible symbols.
	Huang et al. (US 2020/0053728 A1) discloses configuring a UE using tdd-UL-DL-ConfigurationCommon or tdd-UL-DL-ConfigDedicated, and overriding flexible symbols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461